Citation Nr: 0630923	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability 
as a residual of a neck injury sustained on August 13, 1999.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from July 1963 to 
June 1966, and again from May 1969 to April 1975.  He 
subsequently served in the National Guard, and he was serving 
on active duty for training on August 13, 1999, when he 
sustained a neck injury for which service connection has been 
established.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  This case was last before the 
Board in November 2005, when the Board denied the present 
appeal.  The appellant subsequently appealed to the U. S. 
Court of Appeals for Veterans Claims (hereinafter the Court).  
Both parties later filed a Joint Motion for Remand in 
March/April 2006, which the Court granted in April 2006, 
vacating the November 2005 Board decision.  The Court did not 
retain jurisdiction over this matter, and the appeal has now 
been returned to the Board for appropriate further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In October 2003, the Board remanded this appeal to the RO for 
a VA orthopedic examination in order to identify the nature 
and severity of the claimed low back disability; and for a 
medical opinion, with complete rationale, concerning the 
medical questions presented by this case.  This remand 
conferred upon the appellant the right, as a matter of law, 
to complete compliance with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2004, a VA physician examined the appellant, reviewed 
the VA claims file, and then reported a clinical impression 
(not a diagnosis) of low back pain to which the August 1999 
neck injury "may have contributed."  This physician did not 
specifically identify the current low back disability (as 
requested by the Board) and provided no rationale for this 
opinion (as requested by the Board); for these reasons, the 
Board continues to view this opinion as entirely speculative 
and unresponsive to the Board's October 2003 remand.  To 
further confuse matters, this same VA physician also reported 
that the appellant's low back pathology was consistent with 
his age and history of working 37 years in the construction 
industry without mentioning any aggravating factors.  

In March 2005, a VA physician and nurse practitioner both 
reviewed the entire VA claims file, including the report of 
the May 2004 VA examination of the appellant and the medical 
records pertaining to the August 1999 neck injury, and 
examined the veteran.  Both concluded that it would be "mere 
speculation" to state that the appellant's current low back 
pain, diagnosed as degenerative arthritis and degenerative 
disc disease of the lumbosacral spine, was related in any way 
to the neck injury in August 1999.  The appellant's attorney 
has asserted that an examination was not conducted in March 
2005 and has objected to this alleged deficiency.  

In a brief submitted to the Board in June 2006, the 
appellant's attorney has argued that another remand is 
required in this case because neither the May 2004 VA 
examination nor the March 2005 VA medical opinion fully 
complied with the Board's remand instructions in October 
2003.  In order to accord the appellant every possible 
administrative consideration, the Board has decided to remand 
this appeal for yet another VA examination of the appellant 
and medical opinion concerning the merits of this claim, as 
requested by the appellant's attorney.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA specialty 
medical examination, if possible by at 
least two examiners with appropriate 
expertise.  All indicated studies, 
including X-rays, should be performed as 
part of this examination of the 
appellant, and the examiners should 
affirmatively state that pertinent 
documents in the VA claims file were 
reviewed in connection with this 
examination.  Based upon the review of 
the claims file and the results of this 
current examination of the appellant, the 
VA examiners should provide a medical 
opinion, with complete rationale, as to 
whether it is likely, unlikely, or at 
least as likely as not (50 percent or 
greater probability) that any current low 
back disability is etiologically related 
to, or was permanently aggravated by, the 
August 1999 injury or any other incident 
in service.  The examiners should also 
comment on the May 2004 and March 2005 
medical opinions regarding etiology and 
reconcile them, to the extent possible, 
with the current opinions.  The AMC or 
the RO must ensure that there has been 
full compliance with these directives by 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

